UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-26522 Boston Financial Tax Credit Fund VIII, A Limited Partnership (Exact name of registrant as specified in its charter) Massachusetts04-3205879 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 101 Arch Street, Boston, Massachusetts 02110-1106 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (617) 439-3911 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Subsection 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b -2 of the Exchange Act. Large accelerated filero Accelerated Filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act). o YesýNo State the aggregate sales price of Fund units held by nonaffiliates of the registrant:$36,497,000 as of March 31, 2012. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No. PART I Item 1Business K-4 Item 2PropertiesK-6 Item 3Legal ProceedingsK-8 Item 4Mine Safety Disclosures K-8 PART II Item 5Market for the Registrant's Units and Related Security Holder Matters K-8 Item 7Management's Discussion and Analysis of Financial Condition and Results of Operations K-8 Item 8Financial Statements and Supplementary Data K-13 Item 9Changes in and Disagreements with Accountants on Accounting and Financial DisclosureK-13 Item 9AControls and Procedures K-13 Item 9BOther Information K-13 PART III Item 10Directors and Executive Officers of the Registrant K-14 Item 11Executive Compensation K-14 Item 12Security Ownership of Certain Beneficial Owners and Management and Related Unit Holder Matters K-15 Item 13Certain Relationships and Related Transactions and Director Independence K-15 Item 14Principal Accounting Fees and Services K-16 Item 15Exhibits, Financial Statement Schedules K-16 SIGNATURES K-18 CERTIFICATIONS K-19 PART I Item 1.Business Boston Financial Tax Credit Fund VIII, A Limited Partnership (the "Fund") is a Massachusetts limited partnership formed on August 25, 1993 under the laws of the Commonwealth of Massachusetts.The Amended and Restated Agreement of Limited Partnership (the "Partnership Agreement") authorizes the sale of up to 200,000 units of Limited Partnership Interest (“Unit”) at $1,000 per Unit in series.The first series offered 50,000 Units.On July 29, 1994, the Fund held its final investor closing.In total, the Fund raised $36,497,000 ("Gross Proceeds") through the sale of 36,497 Units.Such amounts exclude a fractional unregistered Unit previously acquired for $100 by the Initial Limited Partner.The offering of Units terminated on March 29, 1995.No further sale of Units is expected. The Fund is engaged solely in the business of real estate investment.Accordingly, a presentation of information about industry segments is not applicable and would not be material to an understanding of the Fund's business taken as a whole. The Fund originally invested as a limited partner or member in ten limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate residential apartment complexes ("Properties"), some of which benefit from some form of federal, state or local assistance programs and all of which qualify for low-income housing tax credits ("Tax Credits") added to the Internal Revenue Code (the "Code") by the Tax Reform Act of 1986.The Fund’s objectives are to:(i) provide investors with annual Tax Credits which they may use to reduce their federal income tax liability; (ii) preserve and protect the Fund’s capital; (iii) provide cash distributions from the operations of Local Limited Partnerships; and (iv) provide cash distributions from sale or refinancing transactions.There cannot be any assurance that the Fund will attain any or all of these investment objectives. Since the Local Limited Partnerships no longer generate any Tax Credits, the Fund is in the process of disposing of its interests in Local Limited Partnerships.The Fund has disposed of its interest in six Local Limited Partnerships, and the Fund currently has four Local Limited Partnership interests remaining.In general, sale of the Fund’s interests in a Local Limited Partnership will be subject to various restrictions.The Fund will hold Local Limited Partnership interests for periods consistent with the terms of the Local Limited Partnership agreements, the Partnership Agreement and the best interests of the Fund (including Tax Credit recapture considerations).Table A on the following page lists the properties originally acquired by the Local Limited Partnerships in which the Fund had invested.Item 7 of this Report contains other significant information with respect to such Local Limited Partnerships. TABLE A SELECTED LOCAL LIMITED PARTNERSHIP DATA Properties owned by LocalLimited Partnerships Location Date Interest Acquired Green Wood Apartments (1) Gallatin, TN 03/02/94 Webster Court Apartments Kent, WA 05/13/94 Springwood Apartments (1) Tallahassee, FL 12/15/94 Meadow Wood of Pella (1) Pella, IA 06/03/94 Hemlock Ridge Livingston Manor, NY 04/29/94 Pike Place (1) Fort Smith, AR 01/31/94 West End Place (1) Springdale, AR 01/12/94 Oak Knoll Renaissance Gary, IN 11/01/94 Beaverdam Creek (1) Mechanicsville, VA 11/16/94 Live Oaks Plantation West Palm Beach, FL 06/28/94 (1)The Fund no longer has an interest in the Local Limited Partnership which owns this Property. Although the Fund's investments in Local Limited Partnerships are not subject to seasonal fluctuations, the Fund's equity in losses of Local Limited Partnerships, to the extent it reflects the operations of individual Properties, may vary from quarter to quarter based upon changes in occupancy and operating expenses as a result of seasonal factors. Each Local Limited Partnership has, as its general partners ("Local General Partners"), one or more individuals or entities not affiliated with the Fund or its General Partner.In accordance with the partnership agreements under which such entities are organized ("Local Limited Partnership Agreements"), the Fund depends on the Local General Partners for the management of each Local Limited Partnership. As of March 31, 2012, no Local Limited Partnerships have a common Local General Partner or affiliated group of Local General Partners.The Local General Partners of the remaining Local Limited Partnerships are identified in the schedule in Item 2 of this Report. The Properties owned by Local Limited Partnerships in which the Fund has invested are, and will continue to be, subject to competition from existing and future apartment complexes in the same areas.The success of the Fund depends on many outside factors, most of which are beyond the control of the Fund and which cannot be predicted at this time.Such factors include general economic and real estate market conditions, both on a national basis and in those areas where the Properties are located, the availability and cost of borrowed funds, real estate tax rates, operating expenses, energy costs and government regulations.In addition, other risks inherent in real estate investment may influence the ultimate success of the Fund, including: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels; (ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive overbuilding, a decrease in employment or adverse changes in real estate laws, including building codes; and (iii) the possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases, or which suppress the ability of the Local Limited Partnerships to generate operating cash flow.Since most of the Properties benefit from some form of governmental assistance, the Fund is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases. In addition, any Tax Credits allocated to investors with respect to a Property are subject to recapture to the extent that the Property or any portion thereof ceases to qualify for the Tax Credits.Other future changes in federal and state income tax laws affecting real estate ownership or limited partnerships could have a material and adverse affect on the business of the Fund. The Fund is managed by Arch Street VIII Limited Partnership, (the “General Partner”).The Fund, which does not have any employees, reimburses Boston Financial Investment Management, LP (“Boston Financial”), an affiliate of the General Partner, for certain expenses and overhead costs.A complete discussion of the management of the Fund is set forth in Item 10 of this Report. Item 2.Properties The Fund currently owns limited partnership interests in four Local Limited Partnerships which own and operate Properties, some of which benefit from some form of federal, state, or local assistance programs and all of which qualify for the Tax Credits added to the Code by the Tax Reform Act of 1986.The Fund's ownership interest in the Local Limited Partnerships is 99%, with the exception of Hemlock Ridge which is 77%. Each of the Local Limited Partnerships has received an allocation of Tax Credits from the relevant state tax credit agency.In general, the Tax Credits run for ten years from the date the Property is placed in service.The required holding period (the "Compliance Period") of the Properties is fifteen years. During these fifteen years, the Properties must satisfy rent restrictions, tenant income limitations and other requirements, as promulgated by the Code, in order to maintain eligibility for the Tax Credits at all times during the Compliance Period.Once a Local Limited Partnership has become eligible for the Tax Credits, it may lose such eligibility and suffer an event of recapture if its Property fails to remain in compliance with the requirements.To date, with the exception of Live Oaks Plantation, none of the Local Limited Partnerships have suffered an event of recapture of Tax Credits. In addition, some of the Local Limited Partnerships have obtained one or a combination of different types of loans such as: (i) below market rate interest loans; (ii) loans provided by a redevelopment agency of the town or city in which the property is located at favorable terms; or (iii) loans that have repayment terms that are based on a percentage of cash flow. The schedule on the following page provides certain key information on the Local Limited Partnership interests currently invested in by the Fund. Capital Contributions Local Limited Partnership Property Name Total Paid Mtge. Loans Occupancy at Property Location Number of Committed at Through Payable at Type of March 31, Local General Partner Apts Units March 31, 2012 March 31, 2012 December 31, 2011 Subsidy * Webster Court Apartments a Limited Partnership Webster Court Apartments Kent, WA Senior Housing Assistance Group 92 None 97 % RMH Associates a Limited Partnership (1) Hemlock Ridge Livingston Manor, NY WB Residential Communities, Inc. Section 8 89 % Oak Knoll Renaissance a Limited Partnership Oak Knoll Renaissance Gary, IN Ronald M. Gatton Section 8 98 % Schickedanz Brothers Palm Beach Limited Live Oaks Plantation West Palm Beach, FL SP Live Oak LLC None 88 % $ $ $ (1) Boston Financial Tax Credits Fund VIII has a 77% interest in RMH Associates, L.P. The mortgage payable balances represent 100% of the outstanding balances. *Section 8 This subsidy, which is authorized under Section 8 of Title II of the Housing and Community Development Act of 1974, allows qualified low-income tenants to pay 30% of their monthly income as rent with the balance paid by the federal government. The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. Duration of leases for occupancy in the Properties described above is generally six to twelve months.The General Partner believes the Properties described herein are adequately covered by insurance. Additional information required under this Item, as it pertains to the Fund, is contained in Items 1, 7 and 8 of this Report. Item 3.Legal Proceedings The Fund is not a party to any pending legal or administrative proceeding, and to the best of its knowledge, no legal or administrative proceeding is threatened or contemplated against it. Item 4.Mine Safety Disclosures Not Applicable. PART II Item 5.Market for the Registrant's Units and Related Security Holder Matters There is no public market for the Units, and it is not expected that a public market will develop. If a Limited Partner desires to sell Units, the buyer of those Units will be required to comply with the minimum purchase and retention requirements imposed by the Fund, in addition to requirements of Federal and state securities laws.The price to be paid for the Units, as well as the commissions to be received by any participating broker-dealers, will be subject to negotiation by the Limited Partner seeking to sell his Units.Units will not be redeemed or repurchased by the Fund. The Partnership Agreement does not impose on the Fund or its General Partner any obligation to obtain periodic appraisals of assets or to provide Limited Partners with any estimates of the current value of Units. As of March 31, 2012, there were 1,150 record holders of Units of the Fund. Cash distributions, when made, are paid annually. For the years ended March 31, 2012 and 2011, no cash distributions were made. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Certain matters discussed herein constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The use of words like “anticipate,” “estimate,” “intend,” “project,” “plan,” “expect,” “believe,” “could,” “will,” “may,” “might” and similar expressions are intended to identify such forward-looking statements.The Fund intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements and is including this statement for purposes of complying with these safe harbor provisions.Although the Fund believes the forward-looking statements are based on reasonable assumptions and current expectations, the Fund can give no assurance that its expectations will be attained.Actual results and timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including, without limitation:(i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels;(ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive overbuilding, a decrease in employment rates or adverse changes in real estate laws, including building codes; (iii) possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which would suppress the ability of the Local Limited Partnership to generate operating cash flow; and (iv) general economic and real estate conditions and interest rates. Executive Level Overview Boston Financial Tax Credit Fund VIII, A Limited Partnership (the "Fund") is a Massachusetts limited partner or member organized to invest in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate apartment complexes which are eligible for low income housing tax credits (“Tax Credits”) that may be applied against the federal income tax liability of an investor. The Fund’s objectives are to: (i) provide investors with annual Tax Credits which they may use to reduce their federal income tax liability; (ii) preserve and protect the Fund’s capital; (iii) provide cash distributions from the operations of Local Limited Partnerships; and (iv) provide cash distributions from sale or refinancing transactions.Arch Street VIII Limited Partnership ("Arch Street L.P."), a Massachusetts limited partnership consisting of Arch Street VIII, Inc., a Massachusetts corporation ("Arch Street, Inc.") as the sole general partner, ALZA Corporation as Class A limited partner (90%) and Boston Financial BFG Investments, LLC, as Class B limited partner (9%), is the sole General Partner of the Fund. Arch Street L.P. and Arch Street, Inc. are affiliates of Boston Financial Investment Management, LP (“Boston Financial”).The fiscal year of the Fund ends on March 31. As of March 31, 2012, the Fund’s investment portfolio consists of limited partnership interests in four Local Limited Partnerships, each of which owns and operates a multi-family apartment complex and each of which had generated, but no longer generates, Tax Credits.Since inception, the Fund generated Tax Credits of approximately $1,429 per Limited Partner Unit.The aggregate amount of Tax Credits generated by the Fund was consistent with the objective specified in the Fund’s prospectus. Properties that receive Tax Credits must remain in compliance with rent restriction and set aside requirements for at least 15 calendar years from the date the Property is placed in service (“Compliance Period”). Failure to do so would result in the recapture of a portion of the Property’s Tax Credits.The Compliance Period expired for all Properties on or prior to December 31, 2010. The General Partner will continue to closely monitor the operations of the Properties and will formulate disposition strategies with respect to the Fund’s remaining Local Limited Partnership interests. The Fund shall dissolve and its affairs shall be wound up upon the disposition of the final Local Limited Partnership interest and other assets of the Fund.Investors will continue to be Limited Partners, receiving K-1s and quarterly and annual reports, until the Fund is dissolved. Critical Accounting Policies The Fund’s accounting policies include those that relate to its recognition of investments in Local Limited Partnerships using the equity method of accounting.The Fund’s policy is as follows: The Fund is involved with the Local Limited Partnerships in which it invests as a non-controlling equity holder.The investments in Local Limited Partnerships are made primarily to obtain federal income Tax Credits on behalf of the Fund’s investors.Such Tax Credits are not reflected on the books of the Fund.The Local Limited Partnerships are Variable Interest Entities ("VIE"s) because the owners of the equity at risk do not have the power to direct their operations.A VIE must be consolidated by the entity which is determined to be the VIE’s primary beneficiary which is the entity that has both (i) the power to direct the activities of the VIE and (ii) the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. The Local General Partners, who are considered to be the primary beneficiaries, direct the activities of the Local Limited Partnerships and are responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.Because the Fund is not the primary beneficiary of these Local Limited Partnerships, it accounts for its investments using the equity method of accounting. Under the equity method, the investments in Local Limited Partnerships are carried at cost, adjusted for the Fund’s share of net income or loss and for cash distributions from the Local Limited Partnerships.Equity in income or loss of the Local Limited Partnerships is included currently in the Fund's operations.A liability is recorded for delayed equity capital contributions to Local Limited Partnerships. In the event that a Local Limited Partnership records other comprehensive income or loss, the Fund will evaluate its impact on the Fund and determine whether it should be included as other comprehensive income or loss in the statement of partners’ equity.Under the equity method, a Local Limited Partnership investment will not be carried below zero.To the extent that a Local Limited Partnership with a carrying value of zero incurs additional losses, the excess losses will be suspended and offset against future income.Income from these Local Limited Partnerships will not be recorded until all of the related suspended losses have been offset.To the extent that a Local Limited Partnership with a carrying value of zero distributes cash to the Fund, the distribution is recorded as income in the Fund’s statement of operations. The Fund'sexposure to economic and financial statement losses is limited to its investment balance in the Local Limited Partnership and estimated future funding commitments.To the extent that the Fund does not receive the full amount of Tax Credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partner under the provisions of Tax Credit guarantees.The Fund may be subject to additional losses to the extent of any additional financial support that the Fund voluntarily provides in the future. The Fund, through its ownership percentages, may participate in Property disposition proceeds, the timing and amounts of which are unknown.The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. The Fund is subject to risks inherent in the ownership of Property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance of facilities and continued eligibility of Tax Credits.If the cost of operating a Property exceeds the rental income earned thereon, the Fund may deem it in its best interest to voluntarily provide funds and advances in order to protect its investment. The Fund assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured. Periodically, the carrying value of each investment in Local Limited Partnership is tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for each Local Limited Partnership consists of the estimated future benefit from tax losses and Tax Credits over the estimated life of the investment and the estimated residual proceeds at disposition.Estimated residual proceeds are allocated in accordance with the terms of each Local Limited Partnership Agreement.Generally, the carrying values of most Local Limited Partnerships will decline through losses and distributions.However, the Fund may record an impairment loss if the expiration of Tax Credits outpaces losses and distributions from a Local Limited Partnership.The Fund has recorded impairment losses on Oak Knoll during the two years ended March 31, 2012, and 2011 of $100,000 and $608,000, respectively. Liquidity and Capital Resources At March 31, 2012, the Fund had cash and cash equivalents of $94,770 as compared to $165,891 at March 31, 2011. The decrease is primarily attributable to cash used for operating activities, partially offset by cash distributions received from Local Limited Partnerships. The General Partner initially designated 5% of the Gross Proceeds as Reserves, as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Fund and contingencies related to the ownership of Local Limited Partnership interests.The General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2012 and 2011, approximately $37,000 and $140,000 respectively, has been designated as Reserves. To date, professional fees relating to various Property issues totaling approximately $74,000 have been paid from Reserves.In the event a Local Limited Partnership encounters operating difficulties requiring additional funds, the Fund’s management might deem it in its best interest to voluntarily provide such funds in order to protect its investment. As of March 31, 2012, the Fund has advanced approximately $1,417,000 to Local Limited Partnerships to fund operating deficits. The General Partner believes that the investment income earned on the Reserves, along with cash distributions received from Local Limited Partnerships, to the extent available, will be sufficient to fund the Fund’s ongoing operations.Reserves may be used to fund operating deficits, if the General Partner deems funding appropriate.To date, the Fund has used approximately $296,000 of Reserves to fund operations.If Reserves are not adequate to cover the Fund’s operations, the Fund will seek other financing sources including, but not limited to, the deferral of asset management fees paid to an affiliate of the General Partner or working with Local Limited Partnerships to increase cash distributions. Since the Fund invests as a limited partner, the Fund has no contractual duty to provide additional funds to the Local Limited Partnerships beyond its specified investment.Thus, as of March 31, 2012, the Fund had no contractual or other obligation to any Local Limited Partnership that had not been paid or provided for. Cash Distributions No cash distributions were made during the two years ended March 31, 2012.The Fund is currently working on disposing of its interest in certain Local Limited Partnerships during the next nine months. These dispositions may result in cash available for distribution, but due to the uncertainty of the sales, no guarantees can be made as to the extent of their outcome on distributions.Based on results of 2011 Property operations, the Local Limited Partnerships are not expected to distribute significant amounts of cash to the Fund because such amounts will be needed to fund Property operating costs.In addition, some of the Properties benefit from some type of federal or state subsidy and, as a consequence, are subject to restrictions on cash distributions. Results of Operations For the year ended March 31, 2012, the Fund’s operations resulted in a net loss of $379,682, as compared to a net loss of $749,825 for the year ended March 31, 2011.The decrease in net loss is primarily attributable to a decrease in impairment on investments in Local Limited Partnerships, a decrease in general and administrative expenses recorded by the Fund, and partially offset by a decrease in equity in income of Local Limited Partnerships recognized by the Fund.The decrease in impairment on investments in Local Limited Partnerships is primarily due to less impairment recorded on investments in Local Limited Partnerships during the year ended March 31, 2012, as compared to the year ended March 31, 2011.The decrease in general and administrative expenses charged to the Fund is due to a decrease in charges for operations and administrative expenses necessary for the operations of the Fund.The decrease in equity in income of Local Limited Partnerships is due to a decrease in income recorded by one Local Limited Partnership during the year ended March 31, 2012, as compared to the year ended March 31, 2011. Low-Income Housing Tax Credits The Tax Credits per Limited Partner stabilized in 1997.The credits have ended as all Properties have reached the end of the ten year credit period. Property Discussions Three of the four Properties in which the Fund has an interest operated above breakeven at December 31, 2011.The other Property generated cash flow deficits that the Local General Partners of that Property funded through project expense loans, subordinated loans or operating escrows.However, a few Properties have previously experienced operating difficulties that could either: (i) have an adverse impact on the Fund’s liquidity; or (ii) result in their foreclosure.Also, the General Partner, in the normal course of the Fund’s business, is arranging for the future disposition of its interest in all of the Local Limited Partnerships.The following Property discussions focus on all such Properties. As previously reported, the General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns Meadow Wood of Pella, located in Pella, Iowa, to terminate by April 2011. The General Partner and Local General Partner negotiated an exit strategy to dispose of the Fund’s interest in the Local Limited Partnership.The transaction occurred on December 31, 2010.The Local General Partner worked with the first mortgage lender to extend the loan maturity, as it matured on July 1, 2010.An extension was granted until November 2010.Subsequently, the first mortgage lender approved the transfer of the Fund’s interest in conjunction with the loan extension. The Compliance Period ended on December 31, 2009. The transfer of the Fund’s interest resulted in a 2010 tax loss of $21,737, or $0.60 per Unit.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, the General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns Spring Wood Apartments, located in Tallahassee, Florida, would be terminated upon the sale of the Property in the third quarter of 2008, a transaction that could have resulted in net sales proceeds to the Fund of approximately $1,600,000, or $44.20 per Unit. In July 2008, the potential buyer withdrew their interest to purchase this Property. Subsequently, the General Partner explored an alternative exit strategy for this Local Limited Partnership interest. The General Partner previously anticipated the Fund’s interest in the Local Limited Partnership would generally terminate no earlier than 90 days upon the sale of the Property in June 2011 for a nominal sum. However, the transfer of the Fund’s interest in the Local Limited Partnership occurred on May 31, 2011 for no consideration. The actual 2011 taxable income was $232,171, or $6.36 per Unit. As previously reported, the debt matured on March 1, 2011; however, it was extended for three years. The Compliance Period ended on December 31, 2009. The Fund no longer has interest in this Local Limited Partnership. As previously reported, the General Partner anticipates the Fund’s interest in the Local Limited Partnership that owns Webster Court, located in Kent, Washington, to terminate, which is projected to occur in September 2012.Net sales proceeds, if any, as well as taxable income, are unknown at this time. As previously reported, the General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns Live Oak Apartments, located in West Palm Beach, Florida, to terminate as a result of the Property foreclosing in early 2010. However, the General Partner is working with the Local Limited Partnership to improve operations, minimize deficits and keep debt service payments current. To date, the Fund advanced $209,146 to cover May, June and July 2009 debt service payments. The Local Limited Partnership paid the August 2009 debt service payment and all subsequent debt payments to keep the loan current. The Fund’s funding strategy is reviewed periodically to determine if additional Fund advances are warranted to cover future deficits. At this time, the General Partner does not project the use of any further Fund advances. Live Oak Apartments has a second mortgage administered by the Florida Housing Finance Agency (FHFA) in the amount of $1,416,000 as of December 31, 2009. The loan has a rate of 7.04%, with 3% due annually on June 30 and the balance deferred. On September 22, 2009, FHFA agreed not to foreclose for failure of the borrower to make the June 30, 2009 payment of approximately $44,482. The Forbearance Agreement, effective as of June 30, 2009, required the borrower to pay the $44,482 delinquent amount over nine payments of $4,942.45 beginning September 30, 2009 and ending on May 31, 2010. The Compliance Period expired on December 31, 2010. The General Partner continues to negotiate with the Local General Partner on alternative ways to exit the Local Limited Partnership.It is likely that the Fund’s interest in the Property will transfer to the Local General Partner for no consideration in late-2012.The General Partner estimates that this transaction will result in 2012 taxable income of $3,870,000, or $106.04 per Unit. As previously reported, the General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns Hemlock Ridge, located in Livingston Manor, New York, to terminate in December 2010, at the earliest.The General Partner and Local General Partner are currently negotiating an exit strategy to dispose of the Fund’s interest in the Local Limited Partnership for a nominal sum.A transaction is currently projected to occur by December 2012.Net sales proceeds, if any, as well as taxable income or loss, is unknown at this time. As previously reported, the General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns Oak Knoll Renaissance, located in Gary, Indiana, to terminate late in 2011.However, the General Partner and Local General Partner continued to negotiate an exit strategy to dispose of the Fund’s interest in the Local Limited Partnership, and a transaction occurred on May 25, 2012 that yielded net sales proceeds of $2,015,000, or $55.21 per Unit.As a result of this transaction, the General Partner projects the 2012 tax loss to be approximately $2,840,000, or $77.81 per Unit. Inflation and Other Economic Factors Inflation had no material impact on the operations or financial condition of the Fund for the years ended March 31, 2012 and 2011. Since most Properties benefit from some form of governmental assistance, the Fund is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases.In addition, any Tax Credits allocated to investors with respect to a Property are subject to recapture to the extent that the Property or any portion thereof ceases to qualify for the Tax Credits. Certain Properties in which the Fund has invested are located in areas suffering from poor economic conditions.Such conditions could have an adverse effect on the rent or occupancy levels at such Properties.Nevertheless, the General Partner believes that the generally high demand for below market rate housing will tend to negate such factors.However, no assurance can be given in this regard. Item 8.Financial Statements and Supplementary Data Information required under this Item is submitted as a separate section of this Report.See Index on page F-1 hereof. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Disclosure Controls and Procedures We conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms, including to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure.Based on that evaluation, management has concluded that as of March 31, 2012, our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). Our management conducted an assessment of the effectiveness of our internal control over financial reporting.This assessment was based upon the criteria for effective internal control over financial reporting established in Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Fund’s internal control over financial reporting involves a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting includes the controls themselves, as well as monitoring of the controls and internal auditing practices and actions to correct deficiencies identified. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Management assessed the effectiveness of the Fund’s internal control over financial reporting as of March 31, 2012.Based on this assessment, management concluded that, as of March 31, 2012, the Fund’s internal control over financial reporting was effective. Changes in Internal Control over Financial Reporting There have not been any changes in our internal control over financial reporting during the fourth quarter of our fiscal year ended March 31, 2012, which have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. PART III Item 10.Directors and Executive Officers of the Registrant The General Partner was formed in August 1993.The Investment Committee of the General Partner approves all investments.The names and positions of the principal officers and directors of the General Partner are set forth below. NamePosition Kenneth J. CutilloChief Executive Officer The General Partner provides day-to-day management of the Fund.Compensation is discussed in Item 11 of this report.Such day-to-day management does not include the management of the Properties. The business experience of the persons listed above is described below. Mr. Cutillo is the Chief Executive Officer of Boston Financial. He has 17 years of experience in the low-income housing tax credit industry as a senior executive and tax attorney. Prior to joining Boston Financial, Mr. Cutillo was a Senior Vice President at Alliant Asset Management Company, LLC. From 2001 to 2008, Mr. Cutillo was responsible for supervising that firm's acquisition department. From 1998 to 2001, Mr. Cutillo was a Tax Partner at McGuireWoods, LLP and Chairman of its Affordable Housing Group. His practice at McGuireWoods, LLP focused exclusively on the representation of institutional investors, syndication firms and developers working in the affordable housing industry. Mr. Cutillo began his career in affordable housing in 1994 as tax counsel at Ungaretti & Harris, where he represented large financial institutions in their investment in various tax advantaged products. Mr. Cutillo received his B.A. from The University of the South in Political Science and History, a Juris Doctor cum laude from the University of Georgia School of Law, and a Master of Laws in Taxation from the University of Florida's Graduate Tax Program. The Fund is organized as a limited partnership solely for the purpose of real estate investment and does not have any employees.Therefore the Fund has not adopted a Code of Ethics. The Fund is structured as a limited partnership that was formed principally for real estate investment and is not a “listed” issuer as defined by Rule 10A-3 of the Securities Exchange Act of 1934.Accordingly, neither an audit committee nor a financial expert to serve on such a committee has been established by the Fund. Item 11.Executive Compensation Neither the directors nor officers of the General Partner nor any other individual with significant involvement in the business of the Fund receives any current or proposed remuneration from the Fund. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Unit Holder Matters As of March 31, 2012, the following entities are the only entities known to the Fund to be the beneficial owners of more than 5% of the Units outstanding: Amount Title of Name and Address of Beneficially Class Beneficial Owner Owned Percent of Class Limited Oldham Institutional Tax Credits LLC 2,476 Units % Partner 101 Arch Street Boston, MA Limited Oldham Institutional Tax Credits 5,220 Units % Partner VI LLC 101 Arch Street Boston, MA Limited Liberty Corporation 2,079 Units % Partner PO Box 789 Greenville, SC Limited Everest Housing Investors 2, LLC 2,458 Units % Partner 155 North Lake Avenue Suite 1000 Pasadena, CA91101 Oldham Institutional Tax Credits LLC and Oldham Institutional Tax Credits VI LLC are affiliates of Arch Street VIII Limited Partnership, the General Partner. The equity securities of the Fund are registered under Section 12(g) of the Exchange Act.200,000 Units were registered, 36,497 of which were sold to the public.Holders of Units are permitted to vote on matters affecting the Fund only in certain unusual circumstances and do not generally have the right to vote on the operation or management of the Fund. Arch Street VIII, Inc. owns a fractional Unit not included in the Units sold to the public. Except as described in the preceding paragraphs, the General Partner, Boston Financial, nor any of their executive officers, directors, partners or affiliates is the beneficial owner of any Units.None of the foregoing persons possesses a right to acquire beneficial ownership of Units. The Fund does not know of any existing arrangement that might at a later date result in a change in control of the Fund. Item 13.Certain Relationships and Related Transactions and Director Independence The Fund paid certain fees to and reimbursed certain expenses of the General Partner or its affiliates in connection with the organization of the Fund and the offering of Units.The Fund was also required to pay certain fees to and reimburse certain expenses of the General Partner or its affiliates in connection with the administration of the Fund and its acquisition and disposition of investments in Local Limited Partnerships.In addition, the General Partner is entitled to certain Fund distributions under the terms of the Partnership Agreement.Also, an affiliate of the General Partner will receive up to $10,000 from the sale or refinancing proceeds of each Local Limited Partnership, if it is still a limited partner at the time of such transaction. The Fund is permitted to enter into transactions involving affiliates of the General Partner, subject to certain limitations established in the Partnership Agreement. Information regarding the Fees paid and expenses reimbursed is as follows: Asset Management Fees In accordance with the Partnership Agreement, the General Partner or its affiliates currently receives 0.50% (annually adjusted by the CPI factor) of Gross Proceeds annually as an asset management fee for administering the affairs of the Fund.Asset management fees earned in each of the two years ended March 31, 2012 and 2011 are as follows: Asset management fees $ $ Salaries and Benefits Expense Reimbursement The General Partner or its affiliates is reimbursed for the cost of certain salaries and benefits expenses which are incurred by the General Partner or its affiliates on behalf of the Fund.The reimbursements are based upon the size and complexity of the Fund's operations.Reimbursements paid or payable in each of the two years ended March 31, 2012 and 2011 are as follows: Salaries and benefits expense reimbursements $ $ Cash Distributions Paid to the General Partner In accordance with the Partnership Agreement, the General Partner receives 1% of cash distributions paid to partners.As of March 31, 2012, the Fund has not paid any cash distributions to partners. Additional information concerning cash distributions, fees and expense reimbursements paid or payable to the General Partner or its affiliates for the two years ended March 31, 2012 is presented in the Notes to the Financial Statements. Item 14.Principal Accounting Fees and Services The Fund paid or accrued fees for services rendered by the principal accountant for the two years ended March 31, 2012 and 2011 as follows: Audit fees $ $ No other fees were paid or accrued to the principal accountant during the two years ended March 31, 2012 and 2011. Item 15.Exhibits, Financial Statement Schedules (a) 1 and 2.Financial Statements and Financial Statement Schedules In response to this portion of Item 15, the financial statements and the auditors’ reports relating thereto are submitted as a separate section of this Report.See Index to the Financial Statements on page F-1 hereof. All other financial statement schedules and exhibits for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under related instructions or are inapplicable and therefore have been omitted. (b)1.Exhibits Exhibit No. 3 - Organization Documents. 3.1 Amended and Restated Agreement of Limited Partnership, dated as of December 6, 1993– incorporated by reference from Exhibit A to Prospectus contained in Form S-11 Registration Statement, File no. 33-68088. Exhibit No. 31 Certification 302 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32 Certification 906 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* * Pursuant to Rule406T of RegulationS-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise not subject to liability under that section. This exhibit shall not be deemed to be incorporated by reference into any filing, except to the extent that the Registrant specifically incorporates this exhibit by reference. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP By:Arch Street VIII Limited Partnership its General Partner By:/s/Kenneth J. Cutillo Date:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. Arch Street VIII Limited Partnership (Chief Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the General Partner of the Fund and in the capacities and on the dates indicated: By:/s/ Kenneth J. Cutillo Date:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. Arch Street VIII Limited Partnership (Chief Financial Officer) By:/s/ Kenneth J. Cutillo Date:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. Arch Street VIII Limited Partnership (Chief Accounting Officer) BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2012 INDEX Page No. Report of Independent Registered Public Accounting Firm for the years ended March 31, 2012 and 2011 F-2 Financial Statements Balance Sheets - March 31, 2012 and 2011 F-3 Statements of Operations - For the years ended March 31, 2012 and 2011 F-4 Statements of Changes in Partners' Equity - For the years ended March 31, 2012 and 2011 F-5 Statements of Cash Flows - For the years ended March 31, 2012 and 2011 F-6 Notes to the Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Boston Financial Tax Credit Fund VIII, A Limited Partnership We have audited the accompanying balance sheets of Boston Financial Tax Credit Fund VIII, A Limited Partnership as of March 31, 2012 and 2011, and the related statements of operations, changes in partners’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Boston Financial Tax Credit Fund VIII, A Limited Partnership as of March 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Vienna, Virginia June 29, 2012 BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP BALANCE SHEETS March 31, 2012 and 2011 Assets Cash and cash equivalents $ $ Investments in Local Limited Partnerships (Note 3) Other assets Total Assets $ $ Liabilities and Partners' Equity Due to affiliate (Note 4) $ $ Accrued expenses Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP STATEMENTS OF OPERATIONS For the Years Ended March 31, 2012 and 2011 Revenue: Investment $ $ Total Revenue Expenses: Asset management fees, affiliate (Note 4) Impairment on investments in Local Limited Partnerships (Note 3) General and administrative (includes reimbursements to an affiliate in the amount of $58,337 and $121,318 in 2012 and 2011, respectively) (Note 4) Amortization Total Expenses Loss before equity in income of Local Limited Partnerships ) ) Equity in income of Local Limited Partnerships (Note 3) Net Loss $ ) $ ) Net Loss allocated: General Partner $ ) $ ) Limited Partners ) ) $ ) $ ) Net Loss per Limited Partner Unit (36,497 Units) $ ) $ ) The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP STATEMENTS OF CHANGES IN PARTNERS' EQUITY For the Years Ended March 31, 2012 and 2011 Initial Investor General Limited Limited Partner Partners Partners Total Balance at March 31, 2010 $ Net Loss ) - ) ) Balance at March 31, 2011 Net Loss ) - ) ) Balance at March 31, 2012 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP STATEMENTS OF CASH FLOWS For the Years Ended March 31, 2012 and 2011 Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Equity in income of Local Limited Partnerships ) ) Impairment on investments in Local Limited Partnerships Amortization Increase (decrease) in cash arising from changes in operating assets and liabilities: Other assets ) Due to affiliate Accrued expenses ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Cash distributions received from Local Limited Partnerships Net cash provided by investing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS 1.Organization Boston Financial Tax Credit Fund VIII, A Limited Partnership (the "Fund") is a Massachusetts limited partner or member organized to invest in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate apartment complexes which are eligible for low income housing tax credits (“Tax Credits”) that may be applied against the federal income tax liability of an investor. The Fund’s objectives are to: (i) provide investors with annual Tax Credits which they may use to reduce their federal income tax liability; (ii) preserve and protect the Fund’s capital; (iii) provide cash distributions from the operations of Local Limited Partnerships; and (iv) provide cash distributions from sale or refinancing transactions.Arch Street VIII Limited Partnership ("Arch Street L.P."), a Massachusetts limited partnership consisting of Arch Street VIII, Inc., a Massachusetts corporation ("Arch Street, Inc.") as the sole general partner, ALZA Corporation as Class A limited partner (90%) and Boston Financial BFG Investments, LLC, as Class B limited partner (9%), is the sole General Partner of the Fund. Arch Street L.P. and Arch Street, Inc. are affiliates of Boston Financial Investment Management, LP (“Boston Financial”).The fiscal year of the Fund ends on March 31. The Partnership Agreement authorizes the sale of up to 200,000 units of limited partnership interest ("Units") at $1,000 per Unit in series.The first series offered 50,000 Units.On July 29, 1994, the Fund held its final investor closing.In total, the Fund received $36,497,000 of capital contributions from investors admitted as Limited Partners, for a total of 36,497 Units. The General Partner initially designated 5% of the Gross Proceeds as Reserves, as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Fund and contingencies related to the ownership of Local Limited Partnership interests.The General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2012 and 2011, approximately $37,000 and $140,000 respectively, has been designated as Reserves. Generally, profits, losses, tax credits and cash flows from operations are allocated 99% to the Limited Partners and 1% to the General Partner.Net proceeds from a sale of the Fund’s interest in a Local Limited Partnership or refinancing of a Local Limited Partnership’s debt will be allocated 95% to the Limited Partners and 5% to the General Partner, after certain priority payments.The General Partner may have an obligation to fund deficits in its capital accounts, subject to limits set forth in the Partnership Agreement.However, to the extent that the General Partner’s capital accounts are in a deficit position, certain items of net income may be allocated to the General Partner in accordance with the Partnership Agreement. 2.Significant Accounting Policies Cash Equivalents Cash equivalents represent short-term, highly liquid instruments with original maturities of 90 days or less. Concentration of Credit Risk The Fund invests its cash primarily in money market and demand deposit accounts with commercial banks.At times, cash balances at a limited number of banks and financial institutions may exceed federally insured amounts.Management believes it mitigates its credit risk by investing in major financial institutions. Investments in Local Limited Partnerships The Fund is involved with the Local Limited Partnerships in which it invests as a non-controlling equity holder.The investments in Local Limited Partnerships are made primarily to obtain federal income Tax Credits on behalf of the Fund’s investors.Such Tax Credits are not reflected on the books of the Fund.The Local Limited Partnerships are Variable Interest Entities ("VIE"s) because the owners of the equity at risk do not have the power to direct their operations.A VIE must be consolidated by the entity which is determined to be the VIE’s primary beneficiary which is the entity that has both (i) the power to direct the activities of the VIE and (ii) the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investments in Local Limited Partnerships (continued) The general partners or managing members of the Local Limited Partnerships (the “Local General Partners”), who are considered to be the primary beneficiaries, direct the activities of the Local Limited Partnerships and are responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.Because the Fund is not the primary beneficiary of these Local Limited Partnerships, it accounts for its investments using the equity method of accounting. Under the equity method, the investments in Local Limited Partnerships are carried at cost, adjusted for the Fund’s share of net income or loss and for cash distributions from the Local Limited Partnerships.Equity in income or loss of the Local Limited Partnerships is included currently in the Fund's operations.A liability is recorded for delayed equity capital contributions to Local Limited Partnerships. In the event that a Local Limited Partnership records other comprehensive income or loss, the Fund will evaluate its impact on the Fund and determine whether it should be included as other comprehensive income or loss in the statement of partners’ equity.Under the equity method, a Local Limited Partnership investment will not be carried below zero.To the extent that a Local Limited Partnership with a carrying value of zero incurs additional losses, the excess losses will be suspended and offset against future income.Income from these Local Limited Partnerships will not be recorded until all of the related suspended losses have been offset.To the extent that a Local Limited Partnership with a carrying value of zero distributes cash to the Fund, the distribution is recorded as income in the Fund’s statement of operations. The Fund'sexposure to economic and financial statement losses is limited to its investment balance in the Local Limited Partnership and estimated future funding commitments.To the extent that the Fund does not receive the full amount of Tax Credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partner under the provisions of Tax Credit guarantees.The Fund may be subject to additional losses to the extent of any additional financial support that the Fund voluntarily provides in the future. The Fund, through its ownership percentages, may participate in Property disposition proceeds, the timing and amounts of which are unknown.The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. Excess investment costs over the underlying net assets acquired have arisen from acquisition fees and expenses paid.These feesand expenses are included in the Fund's investments in Local Limited Partnerships and are being amortized on a straight-line basis over 35 years once construction of the Properties is completed and until a Local Limited Partnership’s respective investment balance has been reduced to zero. The Fund is subject to risks inherent in the ownership of Property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance of facilities and continued eligibility of Tax Credits.If the cost of operating a Property exceeds the rental income earned thereon, the Fund may deem it in its best interest to voluntarily provide funds and advances in order to protect its investment. The Fund assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured. Periodically, the carrying value of each investment in Local Limited Partnership is tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for each Local Limited Partnership consists of the estimated future benefit from tax losses and Tax Credits over the estimated life of the investment and the estimated residual proceeds at disposition.Estimated residual proceeds are allocated in accordance with the terms of each Local Limited Partnership Agreement.Generally, the carrying values of most Local Limited Partnerships will decline through losses and distributions.However, the Fund may record an impairment loss if the expiration of Tax Credits outpaces losses and distributions from a Local Limited Partnership. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investments in Local Limited Partnerships (continued) Management has elected to report results of the Local Limited Partnerships on a 90-day lag basis because the Local Limited Partnerships report their results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnerships that is included in the accompanying financial statements is as of December 31, 2011 and 2010 and for the years then ended. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes The Fund has elected to be treated as a partnership which is a pass-through entity for income tax purposes and, as such, is not subject to income taxes. Rather, all items of taxable income, deductions and Tax Credits are passed through to and are reported by its partners on their respective income tax returns.Accordingly, these financial statements do not reflect a provision for income taxes and the Fund has no other tax positions which must be considered for disclosure.The Fund is required to and does file tax returns with the Internal Revenue Service and other state and local tax jurisdictions which are subject to examination for tax years 2008 through 2011. Subsequent Events Events that occur after the balance sheet date but before the financial statements were available to be issued are evaluated for recognition or disclosure. The effects of subsequent events that provide evidence about conditions that existed at the balance sheet date are recognized in the accompanying financial statements.Subsequent events which provide evidence about conditions that existed after the balance sheet date require disclosure in the accompanying notes.Management evaluated the activity of the Fund and concluded that no subsequent events have occurred that would require recognition in the financial statements or disclosure in the notes to the financial statements. 3.Investments in Local Limited Partnerships The Fund currently has limited partner or member interests in four Local Limited Partnerships, which were organized for the purpose of owning and operating multi-family housing complexes, all of which are government assisted. The Fund's ownership interest in each Local Limited Partnership is 99%, with the exception of Hemlock Ridge, which is 77%. The Fund may have negotiated or may negotiate options with the Local General Partners to purchase or sell the Fund’s interests in the Local Limited Partnerships at the end of the Compliance Period fornominal prices.In the event that the Properties are sold to third parties, or upon dissolution of the Local Limited Partnerships, proceeds will be distributed according to the terms of each Local Limited Partnership agreement. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 3.Investments in Local Limited Partnerships (continued) The following is a summary of investments in Local Limited Partnerships at March 31, 2012 and 2011: Capital contributions and advances paid to Local Limited Partnerships $ $ Cumulative equity in losses of Local Limited Partnerships (excluding cumulative unrecognized losses of $3,202,928 and $4,549,207 at March 31, 2012 and 2011 respectively) ) ) Cumulative cash distributions received from Local Limited Partnerships ) ) Investments in Local Limited Partnerships before adjustments Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investments in Local Limited Partnerships before valuation allowance and impairment Cumulative valuation allowance on advances to Local Limited Partnerships ) ) Cumulative impairment oninvestments in Local Limited Partnerships ) ) Investments in Local Limited Partnerships $ $ The Fund has recorded an impairment for its investments in certain Local Limited Partnerships in order to appropriately reflect the estimated net realizable value of these investments. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 3.Investments in Local Limited Partnerships (continued) Summarized combined financial information of the Local Limited Partnerships in which the Fund has invested as of December 31, 2011 and 2010 (due to the Fund's policy of reporting the financial information of its Local Limited Partnership interests on a 90 day lag basis), excluding the financial statements of one Local Limited Partnership, is as follows: Summarized Combined Balance Sheets - as of December 31, Assets: Investment property, net $ $ Other assets Total Assets $ $ Liabilities and Partners' Equity: Mortgage notes payable $ $ Other liabilities Total Liabilities Fund's equity Other partners' deficiency ) ) Total Partners' Equity Total Liabilities and Partners' Equity $ $ Summarized Combined Statements of Operations - for the years ended December 31, Rental and other income $ $ Expenses: Operating Interest Depreciation and amortization Total Expenses Net Income (Loss) $ $ ) Fund’s share of Net Income(Loss) (2010 includes $444 from prior year) $ $ ) Other partners' share of Net Income (Loss) $ $ ) The 2011 financial information of one Local Limited Partnership, which was disposed of during the year ended March 31, 2012, as discussed below, is not included in the above summarized combined financial information.The Fund's estimated equity in loss of this Local Limited Partnership is $80,000 for the year ended March 31, 2012, all of which is not recognized as described below. The 2010 requirement for an audited financial statement for one Local Limited Partnership with a carrying value of zero was waived and is therefore not included in the above summarized combined financial information.The Fund's estimated equity in loss of this Local Limited Partnership is $343,000 for the year ended March 31, 2011, all of which is not recognized as described below. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 3.Investments in Local Limited Partnerships (continued) For the years endedMarch 31, 2012 and 2011, the Fund has not recognized $91,112 and $910,347, respectively, of equity in lossesrelating to certain Local Limited Partnerships in which cumulative equity in losses and distributions exceeded its total investment in the Local Limited Partnerships.Previously unrecognized losses of $446,090 are included in losses recognized in the year ended March 31, 2012. The Fund’s equity as reflected by the Local Limited Partnerships of $3,263,701 and $2,726,936 at December 31, 2011 and 2010, respectively, differs from the Fund’s investments in Local Limited Partnerships before adjustments of $6,648,828 and $6,526,302 at March 31, 2012 and 2011, respectively, due to : (i) cumulative unrecognized losses as described above; (ii) advances to Local Limited Partnerships that the Fund included in investments in Local LimitedPartnerships; (iii) the financial information of one Local Limited Partnership that is not included in the summarized balance sheets of the Local Limited Partnerships due to the 2011 and 2010 requirement for an audited financial statement being waived; and (iv) differences in the accounting treatment of miscellaneous items. During the year ended March 31, 2012, the Fund disposed of its interest in one Local Limited Partnership.The Fund’s investment value at the time of the disposition was zero resulting in no gain or loss on disposition of investments in Local Limited Partnerships. During the year ended March 31, 2011, the Fund disposed of its interest in one Local Limited Partnership.The Fund’s investment value at the time of the disposition was zero resulting in no gain or loss on disposition of investments in Local Limited Partnerships. 4.Transactions with Affiliates The General Partner or its affiliates receives a base amount of 0.50% (annually adjusted by the CPI factor) of the Gross Proceeds as the annual asset management fee for administering the affairs of the Fund.Asset management fees for the years ended March 31, 2012 and 2011 are $276,637 and $271,533, respectively.During the years ended March 31, 2012, and 2011, $0 and $20,000, respectively, were paid out of available cash flow for asset management fees. As of March 31, 2012 and 2011, $1,096,675 and $820,038, respectively, is payable for asset management fees. The General Partner or its affiliates is reimbursed for the cost of the Fund’s salaries and benefits expenses.Included in general and administrative expenses for the years ended March 31, 2012 and 2011 are $58,337 and $121,318, respectively that the Fund incurred for these expenses.During the years ended March 31, 2012 and 2011, $24,071 and $121,318 respectively, were paid for these expenses.As of March 31, 2012 and 2011, $34,267 and $0, respectively, is payable to the General Partner of its affiliates. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 5.Federal Income Taxes The following schedule reconciles the reported financial statement net loss for the fiscal years ended March 31, 2012 and 2011 to the net income (loss) reported on Form 1065, U.S. Partnership Return of Income for the years ended December 31, 2011 and 2010: Net Loss per financial statements $ ) $ ) Equity in (income) losses of Local Limited Partnerships for financial reporting purposes in excess of equity in (income) losses for tax purposes ) Equity in losses of Local Limited Partnerships not recognized for financial reporting purposes - ) Recognition of previously unrecognized equity in losses of Local Limited Partnerships for financial reporting purposes, net of current year unrecognized losses 354,978 - Adjustment to reflect March 31 fiscal year end to December 31 taxable year end ) Amortization for tax purposes in excess of amortization for financial reporting purposes ) ) Impairment on investments in Local Limited Partnerships not deductible for tax purposes Gain (Loss) on disposition of investments in Local Limited Partnerships for tax purposes in excess of gain (loss) recognized for financial reporting purposes ) Net Income (Loss) per tax return $ $ ) The differences in the assets and liabilities of the Fund for financial reporting purposes and tax purposes as of March 31, 2012 and December 31, 2011, respectively are as follows: Financial Reporting Tax Purposes Purposes Differences Investments in Local Limited Partnerships $ $ $ Other assets $ $ $ ) Liabilities $ $ $ BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 5.Federal Income Taxes (continued) The differences in assets and liabilities of the Fund for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses from Local Limited Partnerships for tax reporting purposes is approximately $5,193,000 more than for financial reporting purposes, including approximately $3,203,000 of losses the Fund has not recognized relating to certain Local Limited Partnerships whose cumulative equity in losses exceeded the total investment;(ii) the cumulative amortization of acquisition fees for tax purposes exceeds financial reporting purposes by approximately $177,000; (iii) the Fund has provided a reserve on advances of approximately $1,417,000 to Local Limited Partnerships for financial reporting purposes; (iv) the Fund has provided an impairment allowance of approximately $3,663,000 against its investments in Local Limited Partnerships for financial reporting purposes;and (v) organizational and offering costs of approximately $4,664,000 that have been capitalized for tax purposes are charged to Limited Partners’ equity for financial reporting purposes. The differences in the assets and liabilities of the Fund for financial reporting purposes and tax purposes as of March 31, 2011 and December 31, 2010, respectively are as follows: Financial Reporting Tax Purposes Purposes Differences Investments in Local Limited Partnerships $ $ $ Other assets $ $ $ ) Liabilities $ $ $ The differences in assets and liabilities of the Fund for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses from Local Limited Partnerships for tax reporting purposes is approximately $5,772,000 more than for financial reporting purposes, including approximately $4,549,000 of losses the Fund has not recognized relating to certain Local Limited Partnerships whose cumulative equity in losses exceeded the total investment;(ii) the cumulative amortization of acquisition fees for tax purposes exceeds financial reporting purposes by approximately $163,000; (iii) the Fund has provided a reserve on advances of approximately $1,417,000 to Local Limited Partnerships for financial reporting purposes; (iv) the Fund has provided an impairment allowance of approximately $3,563,000 against its investments in Local Limited Partnerships for financial reporting purposes;and (v) organizational and offering costs of approximately $4,664,000 that have been capitalized for tax purposes are charged to Limited Partners’ equity for financial reporting purposes. 6.Significant Subsidiaries The following Local Limited Partnership invested in by the Fund represents more than 20% of the Fund’s total assets or equity as of March 31, 2012 or 2011 or net losses for the years ended either March 31, 2012 or 2011.The following financial information represents the performance of this Local Limited Partnership for the years ended December 31, 2011 and 2010: Oak Knoll Renaissance, Limited Partnership Total Assets $ $ Total Liabilities $ $ Revenue $ $ Net Income $ $ 7.Subsequent Event On May 25, 2012, the Fund disposed of its interest in one Local Limited Partnership resulting in proceeds to the Fund of $2,015,000.The Fund’s investment value in this Local Limited Partnership as of March 31, 2012, was $2,000,439.
